DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Reconsideration filed on 4/4/22. Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
is not identically disclosed as set forth in section 102, if the differences between the claimed
invention and the prior art are such that the claimed invention as a whole would have been
obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner
in which the invention was mace.

Claims 1-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US Patent 10,400,646) in view of Kleven et al. (WO 97/12209).     
Regarding claim 1, Bateman discloses a pump for a reductant insertion assembly, comprising:
a housing (38) configured to receive a reductant; and a pumping element (40) disposed within the housing (38), the pumping element configured to pressurize the reductant and communicate the pressurized reductant out of the housing (see col. 4, lines 40-54), wherein the housing and/or the pumping element comprises aluminum (see col. 6, Lines 34-36).
However, Bateman fails to disclose a corrosion resistant layer being disposed on at least a portion of a surface of the housing that is configured to contact the reductant, and the corrosion resistant layer comprising a fluoropolymer.
Kleven teaches that a corrosion resistant layer is disposed on at least a portion of a surface of a flow pipe that is configured to contact the reductant, and the corrosion resistant layer comprising a fluoropolymer (see page 2, lines 10-17, page 4, lines 17-24).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bateman such that a corrosion resistant layer disposed on at least a portion of a surface of a flow pipe that is configured to contact the reductant, the corrosion resistant layer comprising a fluoropolymer as is taught by Kleven, as both Bateman and Kleven are directed toward the same field of endeavor, tank or piping to receive corrosive chemical. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Bateman to include a corrosion resistant fluoropolymer layer disposed on at least a portion of a surface of a flow pipe that is configured to contact the reductant would have advantageously provided highly chemical resistant and mechanical abrasion resistant so as to protect of metals from chemicals being carried in the device (see page 1, lines 3-5).

Regarding claim 2, the modified Bateman discloses the pump of claim 1, Kleven further teaches wherein the fluoropolymer comprises a fluoroethylene copolymer (see page 1, lines 3-18).

Regarding claim 3, the modified Bateman discloses the pump of claim 1, Kleven further teaches wherein a thickness of the corrosion resistant layer is in a range of approximately 1/16  - 1/4 inches (see page 7, lines 4-10); however, fails to disclose that the thickness of the corrosion resistant layer is in a range of about 40-60 microns.
Since Kleven discloses that the thickness of the corrosion resistant layer is approximately 1/16 inches (see page 7, lines 4-10); the general conditions of a claim are disclosed in the prior art.  It is held that it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller,220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, the modified Bateman discloses the pump of claim 1, Kleven further teaches wherein the corrosion resistant layer is configured to withstand a temperature at least 300oF (i.e. in a range of about -400oC to about 800oC) (see page 1, lines 9-14).

Regarding claim 5, the modified Bateman discloses the pump of claim 1; Bateman further discloses wherein the housing comprises a housing first portion and a housing second portion coupled to the housing first portion to define an internal volume configured to receive the reductant (see Fig. 5).

Regarding claims 6, 7, the modified Bateman discloses the pump of claim 5, the modified Bateman discloses each of the housing first portion and the housing second portion comprise aluminum (Bateman, col. 6, lines 34-37), and wherein the corrosion resistant layer is coated on surfaces of each of the housing first portion and the housing second portion that are configured to contact the reductant.

Regarding claim 10, the modified Bateman discloses an aftertreatment system for treating constituents of an exhaust gas generated by an engine, comprising:
a selective catalytic reduction system (18) (Fig. 1);
a reductant storage tank (32) (Fig. 1) configured to contain a reductant (24); and a reductant insertion assembly comprising a pump (40) (Fig. 2A) as described in claim 1, the pump configured to receive reductant from the reductant storage tank and pump the reductant into the exhaust gas flowing through the aftertreatment system (see Fig. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US Patent 10,400,646) in view of Kleven et al. (WO 97/12209) as applied to claim 1, and further in view of Bradford et al. (US 2019/0091615).
Regarding claim 8, the modified Bateman discloses the pump of claim 5, however, Bateman fails to disclose a filter being disposed within the housing first portion.
Bradford further teaches wherein a filter (52) (Fig. 2) is disposed within the housing first portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bateman by using a filter being disposed within the housing first portion as taught by Bradford for removing of the solid particulate from the aqueous urea exhaust treatment fluid (see Bradford, par. [0026]).

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US Patent 10,400,646) in view of Kleven et al. (WO 97/12209) and Lines, Jr. et al. (US Patent 4,396,142).
	Regarding claim 11, Bateman discloses a method of using a reductant insertion assembly fluidly coupled to an aftertreatment system that is configured to treat constituents of an exhaust gas flowing therethrough, the method comprising:
activating a pump (40) of the reductant insertion assembly to pressurize a reductant and communicate the pressurized reductant to a reductant injector coupled to the aftertreatment system (see col. 4, lines 40-54), the pump comprising a housing configured to receive a reductant, and a pumping element disposed within the housing, the pumping element configured to pressurize the reductant and communicate the pressurized reductant out of the
housing, wherein the housing and/or the pumping element comprises aluminum (see col. 6, lines 34-36).
However, Bateman fails to disclose a corrosion resistant layer disposed on at least a portion of a surface of the housing and/or the pumping element that is configured to contact the reductant, the corrosion resistant layer comprising a fluoropolymer, and the reductant comprising halogen ions.
Lines, Jr. teaches a corrosion resistant layer disposed on at least a portion of a surface of a container that is configured to contact the reductant, the corrosion resistant layer comprising a polymer (see col. 2, lines 45-48), and the reductant comprising halogen ions (see col. 2, lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bateman by using a corrosion resistant polymer layer disposed on at least a portion of a surface of the chemical container that is configured to contact the reductant and the reductant comprising halogen ions as taught by Lines, Jr. for providing an improved container which is sufficiently resistant to the corrosive effect of chlorine (see Lines, Jr. , col. 2,  6-10).
The modified Bateman fails to disclose the polymer comprising a fluoropolymer.
Kleven teaches a flow tube is lined with a fluoropolymer to resist corrosive effect of chemicals being carried (see page 1, lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bateman by using a corrosion resistant fluoropolymer layer disposed on at least a surface of the chemical container that is configured to contact the reductant as taught by Lines, Jr. for providing highly chemical resistant and mechanical abrasion resistant so as to protect metal devices from chemicals being carried in the devices (see page 1, lines 3-5, 9-18).

Regarding claim 12, the modified Bateman discloses the method of claim 11, Kleven further teaches wherein the fluoropolymer comprises a fluoroethylene copolymer (see page 1, lines 3-18, page 4, lines 18-22).

Regarding claim 13, the modified Bateman discloses the method of claim 11, Kleven further teaches wherein a thickness of the corrosion resistant layer is in a range approximately 1/16 – ¼ inches (see page 7, lines 4-7); however, Kleven fails to disclose that the thickness of the corrosion resistant layer is in a range of about 40 microns to about 60 microns.
Since Kleven discloses that the thickness of the corrosion resistant layer is approximately 1/16 – ¼ inches (see page 7, lines 4-7); the general conditions of a claim are disclosed in the prior art. It is held that it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller,220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 14, the modified Bateman discloses the method of claim 11, Kleven further teaches wherein the corrosion resistant layer is configured to withstand a temperature at least 300oF (i.e. in a range of about -400 Celsius to about 800 Celsius) (see page 1, lines 9-14).

Regarding claim 15, the modified Bateman discloses the method of claim 11, however, fails to disclose wherein a concentration of halogen ions in the reductant is greater than about 10 mg/liter.  With regard to the concentration of halogen ions in the reductant being greater than about 10 mg/liter, itis held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art at the time of the invention.

Regarding claim 16, the modified Bateman discloses the method of claim 11, Bateman further discloses wherein the housing comprises a housing first portion and a housing second portion coupled to the housing first portion to define an internal volume configured to receive the reductant (see Fig. 5).

Regarding claims 17, 18, the modified Bateman discloses the method of claim 16, the modified Bateman discloses each of the housing first portion and the housing second portion comprise aluminum (Bateman, col. 6, lines 34-37), and wherein the corrosion resistant layer is coated on surfaces of each of the housing first portion and the housing second portion that are configured to contact the reductant.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US Patent 10,400,646) in view of Kleven et al. and Lines, Jr. et al. (US Patent 4,396,142) as applied to claim 16 above, and further in view of Bradford et al. (US 2019/0091615).
Regarding claim 19, the modified Bateman discloses the method of claim 16, however, fails to disclose wherein a filter is disposed within the housing first portion.
Bradford teaches wherein a filter (52) (Fig. 2) is disposed within the housing first portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bateman by using a filter being disposed within the housing first portion as taught by Bradford for removing of the solid particulate from the aqueous urea exhaust treatment fluid (see Bradford, par. [0026]).



Allowable Subject Matter
Claims 9, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 4/4/22 has been considered and they are deemed persuasive; therefore the last final rejection is hereby withdrawn; however, a new non-final rejection is set forth above.

          Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/vww.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747